DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed November 19, 2020.  Claims 1, 14, and 15 are currently amended.  Claims 3-5, 7-9, and 12 were previously withdrawn from consideration.  Claims 6, 10, and 11 have been canceled.  Claims 17-20 are newly added.  Claims 1, 2, and 13-20 are pending review in this correspondence.

Response to Amendment
	Objections to the drawings for incomplete illustration of the claimed invention is withdrawn in view of applicant’s arguments/remarks filed November 19, 2020.  
	Rejection of claims 1, 2, and 13-16 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 2, 13, 14, and 16 as being anticipated by Coates (US 2007/0084990 A1) is maintained in view of applicant’s amendments and arguments.
	Rejection of claim 15 as being unpatentable over Coates (US 2007/0084990 A1) in view of Schacher et al (US 2010/0132484 A1) is maintained in view of applicant’s amendments and arguments.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 13, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates (US 2007/0084990 A1).
	With respect to claim 1, Coates discloses a liquid measurement accessory for a handheld spectrometer (Handheld analyzer Base Unit, See Fig. 12 and Para. 0034), the liquid measurement accessory comprising:
	A pipette unit (integrated tip and sampler depicted in Figs. 7 and 12) comprising a measurement chamber part (embodiment 27a depicted in Fig. 7) and configured to be inserted into a measurement chamber part  receiving recess (sample chamber 24) of the handheld spectrometer to permit the handheld spectrometer to obtain a measurement of a sample contained in the measurement chamber part of the pipette unit, wherein the measurement chamber part is configured to be disposed between optical components of the handheld spectrometer when inserted into said receiving recess (measurement chamber 27a is disposed between retroreflective elements 25 located within the measurement cavity of the sample chamber) (See Paras. 0044; and
	An injection unit (bellows 32 of pipette tip) coupled to and configured to provide liquid into the measurement chamber part of the pipette unit (See Figs. 7 and 12 and Paras. 0014, 0045, and 0047).

	With respect to claim 13, Coates discloses that the injection unit comprises a syringe, a cylinder, or a piston (See Para. 0047 for discussion of how the integrated pumping system 32 can be implement in the form of a simple piston pump).
	With respect to claim 14, Coates discloses that the pipette unit is a disposable pipette (See Paras. 0012-0013 for discussion of the use of disposable pipettes).
	With respect to claim 16, Coates discloses that the measurement chamber is configured to be in optical communication with the handheld spectrometer (See Figs. 7 and 12 and Paras. 0015 and 0047).
	With respect to claim 18, Coates discloses that the handheld spectrometer comprises a light concentrator disposed between a light source and the measurement chamber part (See Figs. 7 and 10 for depiction of mirrored surfaces/retro-reflective elements that direct light to the measurement chamber part of the pipette unit; See Paras. 0044-0045).
	With respect to claim 19, Coates discloses that the handheld spectrometer comprises a diffuser (See Paras. 0039-0040 for discussion of the inclusion of an optical filter assembly 12 into the optical spectrometer).
	With respect to claim 20, Coates discloses that the pipette unit comprises the injection unit (See Figs. 7, 10, and 12 for depiction of entire pipette unit to include the pipette tip, measurement chamber 27a, and bellows/pumping unit 32; See Para. 0045).

Claim(s) 1, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al (US 2014/0004548 A1).

A pipette unit (probe assembly 800) comprising a measurement chamber part (transparent chamber 802, See Fig. 8B, 11, and 12 and Para. 0135) and configured to be inserted into a measurement chamber part receiving recess (probe insertion port or entrance 118, See Fig. 6 and Para. 0088) of the handheld spectrometer to permit the handheld spectrometer to obtain a measurement of a sample contained in the measurement chamber part of the pipette unit, wherein the measurement chamber part is configured to be disposed between optical components of the handheld spectrometer when inserted into said receiving recess (See Figs. 9-12 and Paras. 0152-0155); and
An injection unit (penetrator 864) coupled to and configured to provide liquid into the measurement chamber part of the pipette unit (See Fig. 8D and Para. 0136).
With respect to claim 17, Gordon depicts that the injection unit comprises the measurement chamber part (See Fig. 8E and Paras. 0136-0142 for discussion of how the penetration structure 864 breaches the membrane 862 that separates the contents of reagent chambers 804 and the swab 850 that may be partially contained in optically transparent chamber 802).
With respect to claim 18, Gordon discloses that the handheld spectrometer comprise a light concentrator disposed between a light source and the measurement chamber part (See Fig. 13A and Para. 0178 for discussion of how photodiodes 912 of the spherical dark chamber 1300 may be located externally from the interior 1302, and light from the photodiodes may pass through opening 1822 through a window or lens positioned at the detector opening 1822).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2007/0084990 A1) in view of Schacher et al (US 2010/0132484 A1).
	Refer above for the disclosure of Coates.
	Coates fails to disclose or fairly teach that the pipette unit is a reusable pipette.
	Schacher teaches a system for processing of liquid samples that includes at least one pipette device that includes at least one pipette provided with a disposable pipette tip or re-usable pipette needle for the transfer of fluids (See Para. 0153).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide for the use of re-usable pipette tips/pipettes in the accessory of Coates, as taught by Schacher, for the purpose of reducing waste during the use of the spectrometer system, specifically when a single sample/fluid is repeatedly being provided for analysis.

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. Applicant argues that Coates fails to teach that the measurement chamber part fails to meet the claim limitation of being inserted into the handheld spectrometer.  However, the examiner disagrees with applicant’s interpretation of the recited claim; applicant has amended the claims to recite that the measurement chamber part of the pipette unit is configured to be inserted into a measurement chamber part receiving recess of the handheld spectrometer.  Coates clearly depicts in in Figs. 7, 10, and 12 that the measurement chamber (embodiment 27a) is designed to be inserted into a recess of the sample chamber 24 of the optical measurement device.  The examiner is interpreting that the sample chamber 24 is a physical part of the spectrometer, and thus, the design of the optical measurement liquid measurement accessory, any cited prior art that encompassed the claimed pipette unit with a measurement chamber part and an injection unit would be capable of reading upon the metes and bounds of the current claims.  The applicant has not actually positively recited the handheld spectrometer as a feature of the claimed invention, merely that the liquid measurement accessory should be capable of being configured to work with a handheld spectrometer.
Applicant also argues that Coates is silent in regards to “measurement chamber part is configured to be disposed between optical components of said handheld spectrometer when inserted into said receiving recess.  As discussed above, the examiner contends that the detachable sample chamber is a physical portion of the handheld spectrometer discussed in Coates, the cited retro-reflective elements 25 located with the measurement cavity of the sample chamber suffices to meet the claimed limitations.  Figs. 7 and 10 of Coates depicts a portion of the measurement chamber of the pipette unit being disposed between two mirror surfaces 25.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached Monday-Friday, from 9AM-5PMEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        February 26, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798